U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:000-55205 Alpine 4 Automotive Technologies Ltd. (Exact name of registrant as specified in its charter) Delaware 46-5482689 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 4742 N. 24th Street Suite 300 Phoenix, AZ (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 855-777-0077 ext 801 15589 N. 77th Street, Suite B Scottsdale, AZ 85260 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As of May 13, 2015, the issuer had 67,242,392 shares of its common stock issued and outstanding. TABLE OF CONTENTS PART I Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II Item 1. Legal Proceedings 21 Item 1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 23 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. Alpine 4 Automotive Technologies Ltd. Financial Statements (Unaudited) Contents Financial Statements PAGE Condensed Balance Sheet as of March 31, 2015(Unaudited) and December 31, 2014 (Audited) 4 Condensed Statements of Operations for the Three Months Ended March 31, 2015 (Unaudited) 5 Condensed Statement of Cash Flows for the Three Months Ended March 31, 2015 (Unaudited) 6 Notes to Condensed Financial Statements(Unaudited) 7 3 Alpine 4 Automotive Technologies Ltd. Condensed Balance Sheet (Unaudited) March 31, December 31, (unaudited) ASSETS CURRENT ASSETS: Cash $ $ Inventory Total current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Notes payable Total current liabilities STOCKHOLDERS' DEFICIT: Preferred stock, $0.0001 par value, 5,000,000 shares authorized, none issued and outstanding - - Common stock, $0.0001 par value, 500,000,000 shares authorized, 101,866,390 and 85,050,390 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 4 Alpine 4 Automotive Technologies Ltd. Condensed Statements of Operations (Unaudited) Three Months Ended March 31, Revenue $
